DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 12, 14, 17-18, 20-22, 24-25, 27-34, 37-38  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abreu (USPN 2002/0049389).
	Regarding claims 1, 33, 37, Abreu discloses a wearable biofluid collection and sensing device (figures 73, 76, 78), the device comprising: an interface and/or interface surface comprising at least one biocompatible material for directly contacting a body part ([1030]-[1033], figures 73, 76,78); at least one inlet disposed at the interface and/or interface surface for receiving a biofluid from the body part ([1030]-[1033], figures 73, 76,78); at least one outlet for evacuating the biofluid; a plurality of semiconductor sensors for detecting one or more biomarkers in the received biofluid ([1036]-[1037], figures 73, 76,78); at least one microfluidic and/or nanofluidic channel that are in fluid communication with the at least one inlet, the plurality of semiconductor sensors, and the at least one outlet ([1036]-[1037], figures 73, 76,78); and at least one zero-energy micro pump for controlling fluid flow through the at least one microfluidic and/or 
	Regarding claim 2, Abreu discloses at least one reference electrode for biasing a gate of at least one of the semiconductor sensors ([1030]-[1031]).
	Regarding claim 4, Abreu discloses the one or more biomarkers include one or more members selected from the group consisting of ions, hormones, steroids, metabolites, and organic compounds ([1030]-[1031], [1040]).
	Regarding claim 5, Abreu discloses the plurality of semiconductor sensors comprise one or more arrays of field effect transistors (FETs) ([0231]).
	Regarding claim 6, Abreu discloses the one or more arrays of field effect transistors (FETs) comprise at least one fully depleted FET (FD-FET) ([0231]).
	Regarding claim 7, Abreu discloses the plurality of semiconductor sensors comprise functionalized gates, wherein the functionalized gates comprise at least one member selected from the group consisting of a selective moiety, aptamers, antibodies, and enzymes for the selective detection of a biomarker of interest ([1034]-[1036]).
	Regarding claim 12, Abreu discloses the at least one microfluidic and/or nanofluidic channel is shaped and sized to transfer the bio-fluid from the at least one inlet, through the at least one microfluidic and/or nanofluidic channel, and out of the at least one outlet via capillary motion ([1037], [1039]).
	Regarding claim 14, Abreu discloses he at least one zero-energy micro pump comprises a plurality of micro-pillars ([1037], [1039]).
	Regarding claim 17, Abreu discloses (i) a flow rate sensor for measuring a flow rate of the biofluid through the at least one microfluidic and/or nanofluidic channel, (ii) a 
	Regarding claim 18, Abreu discloses a temperature sensor for measuring one or more members selected from the group consisting of a temperature of the body part to which the device is in physical contact, a temperature of the biofluid, and a temperature of a surrounding environment ([1028], [1068]).
	Regarding claim 20, Abreu discloses a conductivity sensor for measuring a conductivity of the received biofluid ([1030]-[1031]).
	Regarding claim 21, Abreu discloses an electronic circuit operably connected to the plurality of semiconductor sensors, wherein the electronic circuit operates the plurality of semiconductor sensors and/or produces and/or transmits signals representative of measured data from the plurality of semiconductor sensors corresponding to a presence and/or amount of the one or more biomarkers ([1035]-[1037]).
	Regarding claim 22, Abreu discloses the circuit is configured to detect in real-time the presence and/or concentration of at least one of the one or more biomarkers in the biofluid by the determination of a change in the electrical conductivity of at least one semiconductor sensor ([1035]-[1037]).
	Regarding claim 24, Abreu discloses the electronic circuit includes analog readout circuitry and/or analog-to-digital converters comprising metal-gate FET devices fabricated in the same circuit technology as the semiconductor sensors ([0239]).
	Regarding claim 25, Abreu discloses the circuit is configured to detect the presence and/or concentration of a plurality of different biomarkers in the biofluid by the 
	Regarding claim 27, Abreu discloses a wireless communication element for transmitting data and/or signals measured and/or calculated by the biofluid collection and sensing device to an external device ([1048]-[1049]).
	Regarding claim 28, Abreu discloses at least one of the plurality of semiconductor sensors is a potassium sensor comprising an FD-FET sensor and one of (i) and (ii) as follows: (i) an 18-crown ether and (ii) an ion selective membrane.
	Regarding claim 29, Abreu discloses at least one of the plurality of semiconductor sensors is a sodium sensor comprising an FD-FET sensor and one of (i) and (ii) as follows: (i) a 15-crown ether and (ii) an ion selective membrane ([0239]).
	Regarding claim 30, Abreu discloses a fixture module for disposing the device on the body part (figures 73, 76, 78).
	Regarding claim 31, Abreu discloses the interface and/or interface surface has an external surface area in a range from about 1 mm2 to about 40 cm2 ([0762], [0780], [0801]).
	Regarding claim 32, Abreu discloses the device has a weight in a range from about 125 milligrams to about 1 gram ([0762], [0780], [0801]).
	Regarding claim 34, Abreu discloses the fixture module comprises a skin patch.
	Regarding claim 38, Abreu discloses tagging the device with a mobile device to trigger the device to: (i) begin collection and sensing and/or (ii) initiate .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 12, 14, 17-18, 20-22, 24-25, 27-34, 37-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/MARJAN FARDANESH/Examiner, Art Unit 3791